Title: To James Madison from William Jarvis, 2 February 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 2nd. Feby. 1808

Captn Baty being detained in consequence of some irregularity in the passports of one of his passengers, which I have this moment, (at 9 p. m.) arranged, affords me the opportunity to acquaint you by him, that General Junot, yesterday formally took possession of the Government, of Portugal in the name of the Emperor, that he is appointed Governor General & Commander in Chief of all Portugal, that a new Government has been organised in which there is in every department one Frenchman & one Portugueze, that the Regency has been dissolved & the Family of Braganza declared to have forfeited all right to the Crown of Portugal and the French Arms have replaced those the late Royal family, all which has been affected without the least tumult.  Inclosed is the declaration published on the occasion.  Respectfully 

W. Jarvis


Dup: P. S. to letter of the 29th. Jany


From the present appearances of European affairs & of Portugal in particular, I am persuaded that the Commerce of the United States to this Country will be daily lessening.  France can & doubtless will supply the wants of Portugal with grain, which now employs by much the largest part of the capital of our Citizens engaged in the Commerce between the two Countries.  The demand also of Portugal for bread will daily be lessening from the great number of Merchants & Artisans which are likely to emigrate to the Brazils and from the encouragement which will doubtless be given to cultivate grain instead of the vine, to open another channel for the vent of French Wines.  Necessity too will oblige those who remain to consume the smallest possible quantity which will serve for human subsistence, for the Source from whence Portugal drew her riches being now cut off, & she having but few or no internal resources, she will not have the means of paying for more foreign provisions & manufactures than are indispensibly necessary for her consumption, if so much.  These considerations, with that of the property which my industry & close application to business have enabled me to gain, not being adequate to maintain me without business, makes me prefer a Consulate in the Brazils to my present situation.  The places which offer the greatest Commercial advantages are Rio Janiero, Bahia de St. Salvador, Pernambuco, ragnon, Para & Espiritos dos Santos.  As the President may deem the Country of sufficient importance to have a Commission’d Charge d’Affaires, a Man of considerable talents, of an agreeable address who will not be personally engaged in Commerce, on whom Govmt. may also think it advisable to confer the title of Consul General and who must make Rio Janiero his place of residence as the Seat of Government, I shall give up all thoughts of that port & confine my solicitation particularly to St. Salvador, in  I beleive its particular name at full length is Bahia de St. Salvador.  In soliciting this office, I shall not venture to urge in my behalf the success which may have followed my Official applications here, although perhaps not inferior to what was experienced by the two last Ministers at this Court under the late Presidents, as I am sensible that it has been principally owing to the influence of the Presidents wise & steady administration; and had it been more personal I can have no other claim to merit than that of having done my duty.  It may not however be amiss here to observe that what has been effected through my instrumentality, has been accomplished by fair & direct representation; in which  no other, perhaps I may be allowed the merit of having been faithful to my trust as a Public Officer; of having a desire to act in correspondence with the views of Government and having done all in my power to promote the interests of my Country & Countrymen: and I think that I can with propriety add that my conduct as a man has been as correct, Moral & honorable as commonly falls to the share of human nature.  I think too I may with justice say that from the civility I have always experienced from the late Ministry, I presume my appointment would be perfectly satisfactory to His Royal Highness’ Government.  Should any doubts be entertained as to the propriety of an immediate appointment of Officers to that Country, from a supposition of the return of the Prince Regent or for want of due Official notice, and the President does not disapprove of my application, I hope Government will do me the honor to remember me when those doubts are cleared away.  Respectfully


Wm. Jarvis

